ORDER
PER CURIAM.
The appellant, Carmen Christy, was denied his pension benefits under the Municipal Retirement System Ordinance of the City of Philadelphia on the basis of alleged criminal misconduct, without ever having been formally charged or convicted. For the reasons stated in the opinion filed today in Mazzo v. Board of Pensions and Retirement of the City of Philadelphia, 531 Pa. 78, 611 A.2d 193 (1992), the denial of benefits was improper. The order of the Commonwealth Court is, accordingly, reversed.
ZAPPALA, J., files a dissenting statement.